Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 2/4/2022, and is a Non-Final Rejection. Claims 1-2, 4-9, 11-12, 14-15, 17-22, 24-25, 27-28, 30-35, 37-38, 40-42 are pending in the application. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: merchant interface for, self-service management application for, plurality of promotion component generators to, of Claim 14, and at least one of a fine print builder module/a promotion price parameter module/promotion text generation module/promotion editorial content module, of Claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The merchant interface represents a user interface; the self-service management application is described as a functional/computing module; the promotion component generators are described as functional/computing modules; the processing modules are described as functional/computing modules.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Notes
Dependent claims 2, 15, 28 include the limitations of “the at least one first component”; the independent claims on which the claims depend on include a “first promotion component” and “first promotion component generator”. Examiner believes that the “first component” referenced in claims 2, 15, 28 likely refers to the earlier-referenced “first promotion component”, and thus the correct claimed limitation should likely be that of “the at least one first promotion component”.  Appropriate correction and/or clarification is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 17-22, 24-25, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The claimed limitations of a merchant interface, self-service management application, promotion component generators, and processing modules, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or



Claims 1-2, 4-9, 11-12, 14-15, 17-22, 24-25, 27-28, 30-35, 37-38, 40-42  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 14, 27 recite the limitation "the processing or design of the self-service management application”.  There is insufficient antecedent basis for this limitation in the claim – i.e. the limitations of processing or design of the self-service management application. Appropriate correction and/or clarification is required.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-12, 14-15, 17-22, 24-25, 27-28, 30-35, 37-38, 40-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising, marketing activities or 
Claim 1 includes the additional limitations of: a merchant interface/self-service management application/merchant device/database/processor/preview promotion component or work-in-progress promotion component/communications module, performing parallel/ asynchronous parallel processing (accessing, based on the self-service indicators, individually, each of a plurality of promotion component generators, enabling asynchronous parallel processing of promotion component generation requests without direct integration with particular promotion component generators/the accessing, individually, of each of the plurality of promotion component generators without direct integration with particular 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as noted above, the merchant interface/self-service management application/merchant device/database/processor/preview promotion component or work-in-progress promotion component/communications module/promotion component generators represent generic computing elements. Generic computers performing generic functions, do not amount to significantly more than the abstract idea. Performing parallel/asynchronous parallel processing does no more than link the use of the judicial exception to a particular technological environment/field of use. Representing data in a markup language represents insignificant extra-solution activity – i.e. it represents, as known to 
Independent claims 14 and 27 are directed to an apparatus and computer-readable medium for performing the limitations of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract ideas as Claim 1.The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. 
 Remaining dependent claims 2, 4-9, 11-12, 15, 17-22, 24-25, 28, 30-35, 37-38, 40-42 further include the additional elements of an interface. The interface represents a generic computing element. The claims further recite the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: generate a dependency graph for a plurality of promotion component generators, the plurality of promotion component generators comprising the first promotion component generator. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements – see above, thus still being in the mental process category. The claims further 


 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-2, 4-9, 11-12, 14-15, 17-22, 24-25, 27-28, 30-35, 37-38, 40-42.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				The 35 USC 112 rejections have been overcome, and should be withdrawn
	In response, Examiner respectfully disagrees. The 35 USC 112 rejections have not been overcome, and are maintained.

				Step 2A , Prong 1: Claims are not directed to a judicial exception
	In response, Examiner respectfully disagrees.	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising, marketing activities or behaviors/sales activities/business relations, which has been identified as an abstract idea by the 2019 PEG, and also represents a method of organizing human activity. Some of the relevant claimed limitations include: receiving input and ultimately displaying the promotion/selection promotion component generators, each configured for determining 

				Step 2A, Prong 2: claimed invention is integrated into a practical application
				Claims include additional elements/combination of additional elements that integrate the alleged abstract idea into a practical application: “accessing, based on the self-service indicators, …enabling asynchronous parallel processing…without direct integration with particular promotion component generators”, “wherein the accessing…enabling the new promotion component generators to be made available and changes to be made to any individual promotion component generators without impacting the processing or design of the self-service management application”, “plurality of promotion component generators comprise parallel promotion component generators and wherein eh parallel promotion component generators enable parallel execution of the self-service indicators…” reflect an improvement in the functioning of a computer and apply, rely on, or use the alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea, such that it is more than a drafting effort designed to monopolize the exception.
	In response, Examiner respectfully disagrees that the claimed invention is integrated into a practical application. There are no additional elements that reflect an improvement in the functioning of the computing device itself, or that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The specific claimed limitations above, to which the Applicant refers to, include the additional limitation of 
performing parallel/asynchronous parallel processing. Performing parallel/asynchronous parallel processing does no more than link the use of the judicial exception to a particular technological environment/field of use. As is further noted in the previous Office Action as well as the Office Action above, the computing elements that are further used to implement the claimed invention represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the 

				The claims and portions of the Spec. set forth the improvement to the technology of automated content generation, specifically the generation of electronic promotions for electronic transmissions.
	Generating electronic promotions represents a business practice/goal; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				Utilizing independent promotion component generators to provide new promotion component generators and to make changes to any individual promotion component generators without impacting the processing or design of the self-service management application is technological in nature and the solution is a technical improvement – i.e. without direct integration, new promotion component generators can be made available and changes to individual promotion component generators can be made without impacting the processing or design of the self-service management application. 	“accessing, individually, of each of the plurality of promotion component generators without direct integration with particular promotion component generators”/the utilization and ability to access independent promotion component generators as well as the ability to provide new component generators without impacting the processing or design of the self-service management application is a meaningful limit on the advertising abstract idea.
	Examiner notes that performing parallel/asynchronous parallel processing – step which is described by the claimed limitations above to which the Applicant refers to- does no more than link the use of the judicial exception to a particular technological environment/field of use. Examiner respectfully disagrees that the claimed invention provides a “technical improvement”; there is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field. Utilizing parallel/asynchronous parallel processing to implement the claimed invention does not represent an improvement to another technology/technical field; it does no more than link the use of the judicial exception to a particular technological environment/field of use. The additional elements of the claimed invention, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment, as noted in the previous Office Action as well as the Office Action above.

				Step 2B: claims include elements that, when considered either alone or in combination, constitute significantly more than any alleged abstract idea
				arrangement of all of the claim features provides an improvement to the technology of the claims
	In response, Examiner respectfully disagrees that the claimed elements represent significantly more than the abstract idea, under Step 2B.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as noted above, the merchant interface/self-service management application/merchant device/database/processor/preview 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
2/9/2022